Filed with the Securities and Exchange Commission on March 23, 2012 1933 Act Registration File No. 33-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 449 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 450 x (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 449 to the Professionally Managed Portfolios (the “Trust”) Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 446 on FormN-1A filed March 12, 2012.This PEA No. 449 is filed for the sole purpose of submitting the XBRL exhibit for the risk return summary first provided in PEA No. 446 to the Trust’s Registration Statement for its series: Muzinich Short Duration High Yield Corporate Debt Fund, Muzinich Credit Opportunities Fund, Muzinich High Income Floating Rate Fund, and Muzinich U.S. High Yield Corporate Bond Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No.449 meets all of the requirements for effectiveness under Rule 485(b) and the Registrant has duly caused this Post-Effective Amendment No.449 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Glendora and State of California, on the 23rd day of March, 2012. Professionally Managed Portfolios By:/s/ Eric W. Falkeis Eric W. Falkeis President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 449 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Steven J. Paggioli* Trustee March 23, 2012 Steven J. Paggioli Dorothy A. Berry* Trustee March 23, 2012 Dorothy A. Berry Wallace L. Cook* Trustee March 23, 2012 Wallace L. Cook Carl A. Froebel* Trustee March 23, 2012 Carl A. Froebel Eric W. Falkeis* President and Trustee March 23, 2012 Eric W. Falkeis Patrick J. Rudnick* Treasurer and Principal March 23, 2012 Patrick J. Rudnick Financial and Accounting Officer *By: /s/ Elaine E. Richards March 23, 2012 Elaine E. Richards, Attorney-In Fact pursuant to Power of Attorney C-1 EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
